In a condemnation proceeding by the County of Nassau for street purposes, claimants appeal from so much of a final decree of the Supreme Court, Nassau County, entered April 28, 1965, as fixed their compensation for the tailing of their real property. The property is part of a parcel that the county had conveyed to a predecessor in claimants’ chain of title. Claimants contend that a certain reservation clause in the deed out of the county had not created an easement in perpetuity for highway purposes over the portion of the property in question. Final decree affirmed insofar as appealed from, without costs (Quinn v. County of Nassau, 15 A D 2d 505). Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.